 1    ROBERT J. HANNA, Bar No. 66105
      robert.hanna@bbklaw.com
 2    SETH MEREWITZ, Bar No. 195982
      seth.merewitz@bbklaw.com
 3    MATTHEW L. GREEN, Bar No. 227904
      matthew.green@bbklaw.com
 4    BEST BEST & KRIEGER LLP
      655 West Broadway, 15th Floor
 5    San Diego, CA 92101
      Telephone: (619) 525-1300
 6    Facsimile: (619) 233-6118
 7    Attorneys for Plaintiff
      DIMENSION PROPERTIES, LLC
 8

 9                                 UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11

12    DIMENSION PROPERTIES, LLC,                 Case No. 2:18-CV-01865-MCE-CKD
                                                 Judge: Hon. Morrison C. England, Jr.
13                            Plaintiff,
                                                 STIPULATION TO FURTHER
14    v.                                         EXTEND TIME TO RESPOND TO
                                                 COMPLAINT AND COMPLETE
15    UNITED STATES OF AMERICA;                  RULE 26(f) CONFERENCE; ORDER
      and CITY OF SACRAMENTO,                    THEREON
16
                              Defendants.        Complaint Filed: July 2, 2018
17

18

19

20
21

22

23

24

25

26
27

28
                                                            STIP. TO FURTHER EXTEND TIME
                                               -1-
                                                                     2:18-CV-01865-MCE-CKD
     60441.00054\32613628.1
                                 1                                         RECITALS
                                 2            WHEREAS, on July 2, 2018, Plaintiff Dimension Properties, LLC
                                 3   (“Dimension”) commenced the above-captioned action by filing a Complaint for
                                 4   Declaratory Relief and to Quiet Title (“Complaint”) against Defendants United States
                                 5   of America (“United States”) and City of Sacramento (“City”). (ECF No. 1.)
                                 6            WHEREAS, upon filing of the Complaint, the Court issued an Initial Pretrial
                                 7   Scheduling Order, which, among other items, directed the parties to meet and confer
                                 8   as required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan
                                 9   within sixty (60) days of service of the Complaint. (ECF No. 4 at 2:14-16.)
                                10            WHEREAS, on July 26, 2018, the City filed a Disclaimer of Interest in
655 WEST BROADWAY, 15TH FLOOR




                                11   response to the Complaint. (ECF No. 5.)
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12            WHEREAS, since early August 2018, respective counsel for Dimension and
        LAW OFFICES OF




                                13   the United States have been meeting and conferring regarding the action in an effort
                                14   to reach an amicable resolution of this matter.
                                15            WHEREAS, in light of the parties’ settlement efforts, and upon the stipulations
                                16   of the parties, the Court extended the time for the United States to respond to the
                                17   Complaint to January 20, 2020, and continued the deadline for the parties to meet
                                18   and confer as required by Federal Rule of Civil Procedure 26(f) to February 24, 2020.
                                19   (ECF Nos. 8, 10, 13, 16, 18.)
                                20            WHEREAS, the discussions and efforts aimed at reaching an informal
                                21   resolution of this matter, namely legislation that will moot the action, continue to
                                22   progress, but remain ongoing.
                                23            WHEREAS, in light of these ongoing settlement efforts, Dimension and the
                                24   United States agree (1) that the time for the United States to respond to the Complaint
                                25   should be further extended to May 18, 2020, and (2) that the deadline for the parties
                                26   to meet and confer as required by Federal Rule of Civil Procedure 26(f) should be
                                27   further continued to June 22, 2020.
                                28
                                                                                                STIP. TO FURTHER EXTEND TIME
                                                                                -2-
                                                                                                         2:18-CV-01865-MCE-CKD
                                     60441.00054\32613628.1
                                 1                                     STIPULATION
                                 2            IT IS HEREBY STIPULATED by and between Dimension, by and through
                                 3   its counsel of record, Robert J. Hanna, Seth Merewitz, and Matthew L. Green of Best
                                 4   Best & Krieger LLP, and the United States, by and through its counsel of record,
                                 5   Joseph B. Frueh, Assistant United States Attorney, (1) that the United States shall
                                 6   have until May 18, 2020, to respond to the Complaint in the above-captioned action,
                                 7   and (2) that the parties shall have until June 22, 2020, to meet and confer as required
                                 8   by Federal Rule of Civil Procedure 26(f) regarding their discovery plan.
                                 9
                                      Dated: January 10, 2020           BEST BEST & KRIEGER LLP
                                10
655 WEST BROADWAY, 15TH FLOOR




                                11
    BEST BEST & KRIEGER LLP




                                                                        By: /s/ Robert J. Hanna
      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                                                          ROBERT J. HANNA
                                                                          SETH MEREWITZ
                                13                                        MATTHEW L. GREEN
                                                                          Attorneys for Plaintiff
                                14                                        DIMENSION PROPERTIES, LLC
                                15    Dated: January 10, 2020
                                16
                                                                        By: /s/ Joseph B. Frueh (as authorized on 1/10/20)
                                17                                        JOSEPH B. FRUEH
                                18
                                                                          Assistant United States Attorney
                                                                          Attorneys for Defendant
                                19
                                                                          UNITED STATES OF AMERICA

                                20
                                21

                                22

                                23

                                24

                                25

                                26
                                27

                                28
                                                                                              STIP. TO FURTHER EXTEND TIME
                                                                              -3-
                                                                                                       2:18-CV-01865-MCE-CKD
                                     60441.00054\32613628.1
                                 1                                           ORDER
                                 2            Pursuant to the stipulation between the parties, (ECF No. 17), the United
                                 3   States shall have until May 18, 2020, to respond to the Complaint in the above-
                                 4   captioned action, and (2) the parties shall have until June 22, 2020, to meet and
                                 5   confer as required by Federal Rule of Civil Procedure 26(f) regarding their
                                 6   discovery plan.
                                 7            IT IS SO ORDERED.
                                 8

                                 9   Dated: February 4, 2020
                                10
655 WEST BROADWAY, 15TH FLOOR




                                11
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20
                                21

                                22

                                23

                                24

                                25

                                26
                                27

                                28
                                                                                               STIP. TO FURTHER EXTEND TIME
                                                                                -4-
                                                                                                        2:18-CV-01865-MCE-CKD
                                     60441.00054\32613628.1
